Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 2/25/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 2/25/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020 and 6/21/2021 have been considered by the examiner.

Election/Restrictions
During a telephone conversation on 7/10/2021 a provisional election was made without traverse to prosecute the invention of the method claims, claims 1-15. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Details of the restriction requirement are below:

Restriction to one of the following inventions is required under 35 U.S.C. 121:

s 1-15, drawn to a method of forming vias, classified in H01L23/5226.
II. Claims 16-24, drawn to a semiconductor memory, classified in H01L27/11585.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the same product could have been made with a different process, specifically the material layers could have been pre-formed on the contact regions.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee # 1 (US # 20160240555).

Regarding Claim 1, Lee # 1 teaches a method to form structures for a microelectronic workpiece, comprising:
forming steps (region CR) in a multilayer stack (ST) comprising alternating non-conductive layers (120) and conductive layers (130) to expose contact regions on different conductive layers (see Figs. 3, 13-14 and corresponding text);
forming material layers (140, 160) on the contact regions to form raised pads (shown, especially see Fig. 14);
forming a protective layer (170; see Fig. 6) over the steps and the raised pads; 
forming contact holes (holes for plugs 230; Fig. 8) through the protective layer to the raised pads; and
forming contacts (plugs 230) within the contact holes; 
wherein the raised pads inhibit punch-through of the non-conductive layers during the forming of the contact holes (that would be the natural effect of having additional material there 

Regarding Claim 4, Lee # 1 teaches the method of claim 1, wherein the forming material layers comprises selectively depositing material on the contact regions to form the raised pads ([0077, 81, 86]).

Regarding Claim 14, Lee # 1 teaches the method of claim 1, wherein the material layers (140, 160) are epitaxial layers grown on the contact regions ([0056]).

Regarding Claim 15, Lee # 1 teaches the method of claim 14, wherein the epitaxial layers comprise at least one of Si, Ge, Si- Ge, an Si alloy, or a Ge alloy ([0056-57]).


Claims 1-3, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee #2 (US # 20190363014).

Regarding Claim 1, Lee #2 teaches a method to form structures for a microelectronic workpiece (see Figs. 5-18 and corresponding text), comprising:
forming steps (see Fig. 5, showing layers 102a, 104a stairs) in a multilayer stack (shown) comprising alternating non-conductive layers (102a) and conductive layers (104a) to expose contact regions on different conductive layers (see Figs. 5 and corresponding text);

forming a protective layer (120) over the steps and the raised pads (shown);
forming contact holes (holes through which plug 134 is formed; see Fig. 18) through the protective layer to the raised pads (shown); and
forming contacts (112) within the contact holes (shown); 
wherein the raised pads inhibit punch-through of the non-conductive layers during the forming of the contact holes (that would be the natural effect of having additional material on layers 104a because it the mask material has a different etch selectivity).

Regarding Claim 2, Lee #2 teaches the method of claim 1, wherein the alternating non-conductive layers and conductive layers comprise oxide layers ([0054]) and polysilicon layers ([0054]).

Regarding Claim 3, Lee #2 teaches the method of claim 1, wherein the multilayer stack is part of a three-dimensional memory structure formed on the microelectronic workpiece (shown in the figs).

Regarding Claim 8, Lee #2 teaches the method of claim 1, wherein the non-conductive layers comprise oxide layers ([0054]), wherein the protective layer comprises an oxide layer ([0090]), and wherein the forming contact holes comprises one or more oxide etch processes that are selective to oxide with respect to the material layers ([0075, 91]).

Regarding Claim 10, Lee #2 teaches the method of claim 1, wherein the material layers are selectively deposited and comprise at least one of a metal, a metal-oxide, or a metal-nitride ([0075]).

Regarding Claim 13, see the rejection of claim 10. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee # 1 (US # 20160240555) in view of Van Schravendijk (US # 20190043876).

Regarding Claim 5, Lee # 1 teaches the method of claim 4, wherein the selectively depositing comprises one or more atomic layer deposition (ALD) processes.

Although Lee # 1 discloses much of the claimed invention, it does not explicitly teach the method of claim 4, wherein the selectively depositing comprises one or more atomic layer deposition (ALD) processes.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Van Schravendijk teaches a similar method wherein a selectively depositing of a landing pad part (182; see Figs. 14 and corresponding text) comprises one or more atomic layer deposition (ALD) processes ([0065]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the selective deposition process, taught in Lee # 1, as suggested by Van Schravendijk. Specifically, the modification suggested by Van Schravendijk would be to employ the method of claim 4, wherein the selectively depositing comprises one or more atomic layer deposition (ALD) processes. The .


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee # 2 (US # 20190363014) in view of Yatsuda (US # 20200035553).

Regarding Claim 6, although Lee # 2 discloses much of the claimed invention, it does not explicitly teach the method of claim 1, wherein the non-conductive layers comprise oxide layers, wherein the protective layer comprises an oxide layer, and wherein the material layers comprise ruthenium (Ru).

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yatsuda teaches a similar method wherein non-conductive layers (30) comprise oxide layers ([0033]), wherein a protective layer (100) comprises an oxide layer ([0037]), and wherein anti-punch-through material layers (90; [0028]) comprise ruthenium (Ru) ([0036]).

In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Regarding Claim 11, Lee #2 teaches the method of claim 1, wherein the material layers comprise a metal including at least one of Ru, Mo, W, Ti, Ta, Co, or Ni (see the rejection of claim 6).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee # 2 (US # 20190363014) in view of Yatsuda (US # 20200035553) and further in view of Kubota (US # 20150140821).

Regarding Claim 7, although Lee # 2 in view of Yatsuda discloses much of the claimed invention, it does not explicitly teach the method of claim 6, wherein the 

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Kubota teaches a method of forming high-aspect ratio holes comprising performing one or more plasma etch processes comprising a carbon-fluoride based chemistry ([0005]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method of etching, taught in Lee # 2 in view of Yatsuda, as suggested by Kubota. Specifically, the modification suggested by Kubota would be to employ the method of claim 6, wherein the forming contact holes comprises performing one or more plasma etch processes comprising a carbon-fluoride based chemistry. In this case, selecting a given etch chemistry would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of given design constraints.


Regarding Claim 9, although Lee # 2 in view of Yatsuda discloses much of the claimed invention, it does not explicitly teach the method of claim 8, wherein the material layers have an etch selectivity to oxide such that an etch rate for oxide is at least five hundred times or greater than an etch rate for the material layers.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yatsuda teaches using a Ru material layer (see the rejection of claim 6) to prevent punch-through and Kubota teaches etching the oxide with a CF-chemistry plasma (see the rejection of claim 7). The natural result of this motivated combination would be the claimed etch selectivity claimed: wherein the material layers have an etch selectivity to oxide such that an etch rate for oxide is at least five hundred times or greater than an etch rate for the material layers. The rationales are provided in the rejections of claims 6 and 7.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee # 2 (US # 20190363014) in view of Liu (US # 20200111808).

Regarding Claim 12, although Lee # 2 discloses much of the claimed invention, it does not explicitly teach the method of claim 1, wherein the material layers comprise a metal-oxide including at least one of AlO, TiO, or SnO.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the material layers, taught in Lee # 2, as suggested by Liu. Specifically, the modification suggested by Liu would be to employ the method of claim 1, wherein the material layers comprise a metal-oxide including at least one of AlO, TiO, or SnO. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use an AlO etch stop layer since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899